Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 16 February 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson February 16th. 1811

My Dear Sisters, interesting Letters conveyed by the Mail, were gratefully received by their obliged & sympathizing Sister—As I had not written to you for many weeks, I considered your letters as adding Obligations upon me, not to be remiss for the future,—But you  knew it was not from want of affection, & though you might not suspect the Truth, yet your Candor, always puts the best construction, when no designed Error is evident. Therefore kindly gave me immediate Intelligence of my dear Niece’s Death, & a particular account of the Order, Performances, & Interrment; which must have been peculiarly painful for our dear Sister to have particularized—She, pious Woman, has written to me a most excellent Letter, & exemplified all those Christian Virtues in her Husband & herself, for which they have been so long justly admired, beloved, & revered—
I pray Heaven, their Trials, may not be more, than they are enabled to bear—They were ever fond Parents, & had cause to delight in their Children—In one view it is harder for such to part—But “the Lord gave,” & resumes, when Infinite wisdom sees best—
I am grieved too, to hear of our parental Dr Tuft’s Lethargy—I thought of Him, & knew his benevolent Soul, would wish to afford Mr Norton all the kind assistance in his power, in his time of distress, when Friends are known, & even a small act of kindness sinks deep—
Poor Edward too, was I presume, was worn down with Grief, anxiety, & Cold, which made him so sick—The attending, and standing at the Grave, when a Friend, has been Interred, has often proved the Cause of another’s Death—Mr Nortons Care must be great, & I rejoice that he has a Sister, to be with him, & assist him in his Family—A good Aunt, comes the nearest to a Mother of any one—
And you my ever dear Sister, was brought upon the bed of Sickness, I presume, by your Exertions, to do good Offices to all—I am thankful, you were not long confined—
Your ever maternal Bosom, always devising liberal Things, led you to Boston—O! how kind, & good it was in the President & you, my loved Sister to go & invite my dear sick Son, to your House, to nurse, & place him where he might if possible, find some repose to his distressed Limbs—It is very unfortunate for him, to be deprived of Health—I think he is subject to bad coughs I hope the Rheumatism will not seize upon his Lungs—May is please Heaven, to restore him Soon—It is a painful circumstance that I am not with him, or my Son, here with me—I have written to him last Saturday, & told him, to let me know, if he was worse, & I would come, or his Sister, & she would make him an attentive charming Nurse—She has been so much herself Sick, that she knows how to apply the assuasive balm of kind assiduities—Her health has been better this winter, than in former cold weather—She has had but little pain across her breast this winter—though this long Confinement affects us both—
Through you, my Sister, is the only way, that I can hear from my Son—you will not fail to write me a line as often as you are able—I fear he has not flannel enough—If he would but enclose four or five Dollars in a letter, I would purchase flannel at Haverhill, make him Waistcoats, & Drawers, with pleasure—I wish Mr Peabodys Salary was larger—Then our power of doing kind offices, would not be so circumscribed, as now is / that of your affectionate / Sister— 
E—PeabodyPray give my love where due, & write if it is only six lines if you know how my Son does—
